Filed 12/30/21 P. v. Shelton CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162981
 v.
 ROBERT DESHAWN SHELTON,                                                (San Mateo County
                                                                        Super. Ct. No. 18NF010732B)
             Defendant and Appellant.


         Defendant Robert Shelton appeals from a judgment entered after he
pled no contest to second degree robbery as part of a negotiated disposition.
Defendant’s court-appointed counsel has filed a brief asking this court for an
independent review of the record under People v. Wende (1979) 25 Cal.3d 436.
Defendant was informed of his right to file supplemental briefing and has not
filed such a brief. We have reviewed counsel’s brief and independently
reviewed the record, and we find no errors or other issues requiring further
briefing. Accordingly, we affirm.
         On June 17, 2020, defendant was charged by information with second
degree robbery (Pen. Code, § 212.5, subd. (c), count 1),1 and attempted
criminal threats (§§ 664/422, subd. (a), count 2).


       All further statutory references are to the Penal Code unless
         1

otherwise stated.


                                                               1
         As part of a negotiated disposition, on September 3, 2020, defendant
pled no contest to second degree robbery (count 1), with an indicated sentence
of probation with no more than six months in county jail. In exchange, the
district attorney dismissed the remainder of the information pursuant to
plea.2
         According to the probation report, the current charges arose on August
16, 2018, when defendant and another person went into a Victoria’s Secret
Store at Serramonte Shopping Center in Daly City and were seen by a loss
prevention officer leaving the store with a large amount of merchandise and
without paying. When defendant was approached by the loss prevention
officer outside the store, he “swung his right fist” at the loss prevention
officer, who avoided the blow, and then pushed him in the chest. Defendant
also was reported as saying “[d]on’t make me do it, back up, you better back
up.” The value of the merchandise was $4,274.
         Defendant completed a change of plea form that advised him of his
rights and the rights he was waiving; the forms were signed by his counsel
and by the court. Defense counsel stipulated to a factual basis for the no
contest plea “based upon investigation.” The court (Hon. Lisa Novak)
reviewed the change of plea form, questioned defendant, and found defendant
knowingly, voluntarily, and intelligently waived his rights and entered a plea
of no contest.
         At the sentencing on June 1, 2021, the court (Hon. Susan Greenberg)
stated that it had considered the probation report and the sentencing
memorandum filed by defendant. (Judge Greenberg was the judge who had


        The complaint and the information each allege two counts against
         2

defendant, as described above. The change of plea form lists a third count for
section 487, subdivision (a), but that was apparently in error. The
codefendant was charged with this offense, among others.

                                         2
given the indicated sentence at an earlier pretrial conference.) The district
attorney submitted on the probation report. Defense counsel had filed a
comprehensive sentencing memorandum in advance of the sentencing. At
the hearing, defense counsel amplified her arguments, including identifying
mitigating factors that she believed the probation report had overlooked or
misunderstood, emphasizing that defendant had successfully completed
probation on two occasions, that he was currently on probation for an
incident not related to robbery and was performing satisfactorily, and that he
was employed. Defense counsel also clarified that, contrary to the statement
in the probation report, she had not told her client in the three-way probation
phone interview “don’t say anything because there’s a pending case being
looked at.” She was simply explaining to her client in response to his
question that any statement he gave could be used against his codefendant in
this case, and “so he chose not to give a statement because of that. It wasn’t
about another case being looked at.” Defense counsel also described the case
as more of an “Estes robbery.”3 No weapon was used and the allegation was a
push. Defendant had been out of custody since his arrest.
      Consistent with the anticipated disposition, imposition of sentence was
suspended, and the trial court placed defendant on supervised probation for a
period of three years with conditions including that he serve six months in
the county jail, with two days credit for time served. The court recommended
that defendant be placed in the sheriff’s work program, and gave him a
surrender date. The court waived all fines and fees, except for a $300
restitution fund fine. The court ordered defendant to stay away and not
contact the victim, and to stay away from Victoria’s Secret at Serramonte
Center in Daly City. Defendant was ordered to pay $4,274 in restitution,


      3   People v. Estes (1983) 147 Cal.App.3d 23.

                                        3
jointly and severally with his codefendant.4 Defendant agreed to the
restitution amounts without requesting a hearing.
      After stating all of the terms and conditions of probation, the trial
judge asked defendant whether he accepted them, and he said yes.
                                  DISCUSSION
      We have reviewed the record on appeal for any arguable issues.
      Defendant was sentenced after a no contest plea and did not obtain a
certificate of probable cause. Any issues as to the validity of his plea are not
before us. (§ 1237.5.) Before entering his no contest plea, defendant was
advised of his rights, and there is no indication he did not understand his
rights, including the rights he was waiving. The court found defendant had
knowingly, voluntarily, and intelligently waived his rights and his plea was
voluntary. Counsel stipulated to the factual basis for the plea.
      The sentence imposed is authorized by law and was in compliance with
the plea agreement. Custody credits appear to have been calculated
correctly.
      Based on our review of the record, defendant was represented by
competent counsel who acted to protect his rights and interests.
      We conclude there are no arguable issues within the meaning of People
v. Wende, supra, 25 Cal.3d 436.
      The judgment is affirmed.




      4 At the sentencing hearing, the court stated defendant would pay
restitution jointly and severally with his “codefendants” and read out and
spelled the full name of the codefendant as if it were two people. The record
indicates there is one codefendant (Edie Marika Sade Kittrell), who,
according to the probation report, had already been ordered to pay restitution
in this amount, jointly and severally with defendant.

                                        4
                                           _________________________
                                           Miller, J.


WE CONCUR:


_________________________
Richman, Acting P.J.


_________________________
Kline, J.*




A162981, People v. Shelton




      *Assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                                       5